NUMBER
13-11-00133-CR
 
                                 COURT
OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI - EDINBURG

____________________________________________________________
 
JUAN CARLOS RODRIGUEZ,
                                                   Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                Appellee.
____________________________________________________________
 
                           On
appeal from the 206th District Court 
                                       of
Hidalgo County, Texas.
____________________________________________________________
 
                               MEMORANDUM
OPINION
 
             Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion
Per Curiam
 
Appellant,
Juan Carlos Rodriguez, and the State have filed a joint motion to summarily
grant appellant’s out-of-time appeal based on the inability to obtain a
reporter’s record of the 1991 trial of this case.  In their motion, the parties
state that it has been determined that the court reporter’s notes pertaining to
appellant’s trial are no longer available, there is no possibility that only
portions of the record which are significant or necessary to resolution of the
appeal can be obtained, and they cannot agree on the content of the missing
material.  Additionally, the parties request that this Court grant appellant an
out-of-time appeal of all of his convictions and sentences.  
Texas
Rule of Appellate Procedure 34.6(f) states that an appellant is entitled to a
new trial under the following circumstances:  
(1) if the
appellant has timely requested a reporter’s record;
(2)
if, without the appellant s fault, a significant exhibit or a significant
portion of the court reporter s notes and records has been lost or destroyed or
if the proceedings were electronically recorded a significant portion of the
recording has been lost or destroyed or is inaudible;
(3)
if the lost, destroyed or inaudible portion of the reporter s record, or the
lost or destroyed exhibit, is necessary to the appeal’s resolution; and
(4) if the lost, destroyed or
inaudible portion of the reporter s record cannot be replaced by agreement of
the parties, or the lost or destroyed exhibit cannot be replaced either by
agreement of the parties or with a copy determined by the trial court to
accurately duplicate with reasonable certainty the original exhibit.
Tex. R. App. P. 34.6(f).  Based on our
review of the parties’ motion and the affidavit of the reporter, we conclude
that appellant is entitled to an out-of-time appeal and a new trial. See id. 
Accordingly, the parties’ motion is GRANTED.  The motion for an out-of-time
appeal is GRANTED, judgment of the trial court is REVERSED, and the cause is REMANDED
for a new trial.  
PER
CURIAM
Do not publish.  
Tex. R. App.
P. 47.2(b).
Delivered and filed the 
18th day of August, 2011.